Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 3/9/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the amendment have been fully considered but they are moot because the amended claim features are rejected in this office action with a new embodiment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 10297668).

Regarding claim 1. Fig 22 of Lee discloses A semiconductor structure, comprising:
a substrate 110;
a doped source/drain layer 142 (col 6, lines 20-22) formed on the substrate;

a work function layer 175 having a first portion (the top portion and the tow lateral portions) conformally formed (which means that a layer follows contours of underlying surface and that the layer has a consistent thickness, such that shape of the underlying surface is evident in the layer that is formed1) on top surface and a sidewall surface of the channel pillar and an extension portion (the horizontal portions directly above 142) horizontally formed on a top surface of substrate connecting with the first portion (the first portion is directly connected to the extension portion);
a first isolation layer 290 (col 14, line 19) formed over the doped source/drain layer, wherein the first isolation layer completely covers a sidewall surface of the extension portion (290 completely covers all the surfaces) of the work function layer; and
a gate electrode layer 200 formed over a surface of the work function layer and a surface of the first isolation layer.

Regarding claim 3. Lee discloses The semiconductor structure according to claim 1, wherein:
a top surface of the first isolation layer is higher than a top surface of the extension portion of the work function layer (Fig 22: 290 is located above the 175).

Regarding claim 5. Lee discloses The semiconductor structure according to claim 1, wherein:


Regarding claim 6. Lee discloses The semiconductor structure according to claim 1, further comprising:
a second isolation layer 150 on the doped source/drain layer,
wherein: 
the second isolation layer is over a portion of the sidewall surface of the channel pillar (Fig 22);
the work function layer is over the second isolation layer (Fig 22); and
the first isolation layer is on the second isolation layer (Fig 22).

Regarding claim 7. Lee discloses The semiconductor structure according to claim 1, further comprising:
a gate dielectric layer 160 on the sidewall surface of the channel pillar (Fig 22), 
wherein the work function layer is on a surface of the gate dielectric layer (Fig 22).

Regarding claim 9. Lee discloses of A method for forming a semiconductor structure, comprising:
providing a substrate 110 (Fig 1);

forming a channel pillar 111 on the doped source/drain layer (Fig 3);
forming a work function layer 175/190 having a first portion (the top portion and the tow lateral portions) conformally (which means that a layer follows contours of underlying surface and that the layer has a consistent thickness, such that shape of the underlying surface is evident in the layer that is formed1) over top and sidewall surfaces of the channel pillar (Fig 10) and an extension portion (the horizontal portions directly above 142) horizontally formed on a top surface of substrate connecting with the first portion (the first portion is directly connected to the extension portion);
forming a first isolation layer 290 over the doped source/drain layer (Fig 22), wherein the first isolation layer completely covers a sidewall surface of the extension portion of the work function layer (Fig 22); and
forming a gate electrode layer 200 over a surface of the work function layer and a surface of the first isolation layer (Fig 22).

Regarding claim 12. Lee discloses The method according to claim 9, wherein:
a top surface of the first isolation layer is higher than a top surface of the extension portion of the work function layer (Fig 22).

Regarding claim 19. Lee discloses The method according to claim 9, further comprising:
forming a second isolation layer 150 on the doped source/drain layer (Fig 7); and

the second isolation layer is on a portion of a sidewall surface of the channel pillar (Fig 7);
the work function layer is over the second isolation layer (Fig 10);
the first isolation layer is on a surface of the second isolation layer (Fig 22); and
the work function layer is on a surface of the gate dielectric layer (Fig 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10297668)

Regarding claim 4. Lee discloses The semiconductor structure according to claim 1. But Lee does not explicitly disclose wherein: a thickness of the first isolation layer is in a range of approximately 2 nm-8 nm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable.  Thus, it would have been obvious that Lee’s isolation layer 
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 16. Lee discloses The method according to claim 9, wherein:
a material of the first isolation layer includes one or more of silicon oxide, silicon nitride, silicon oxynitride, silicon carbonitride, and silicon oxycarbonitride (185 is hardmask [col 10, line 12], and hardmask includes the one of claimed materials [col 8, lines 65-67]). 
But Lee does not explicitly disclose a thickness of the first isolation layer is in a range of approximately 2 nm-8 nm.
However, the ordinary artisan would have recognized the claimed range to be a result effective variable.  Thus, it would have been obvious that Lee’s isolation layer within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10297668) in view of Hsiao (US 20200052090).

Regarding claim 17. Lee discloses The method according to claim 9, wherein forming the gate electrode layer comprises:
forming a gate material layer 200 over a surface of the first isolation layer and a surface of the work function layer (Fig 22).
But Lee does not disclose forming a patterned mask layer on the gate material layer to expose a portion of a surface of the gate material layer; and
etching the gate material layer using the patterned mask layer as an etching mask until the surface of the first isolation layer is exposed to form the gate electrode layer.
However, Hsiao discloses forming a patterned mask layer 128 on the gate material layer 133 to expose a portion 130 of a surface of the gate material layer (Fig 1F); and

The references, Lee and Hsiao may be used to show obviousness because they are analogous art, which is directed to FinFET based device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Hsiao because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contact structure as disclosed by Inaba within Lee’s device structure for the purpose of providing easy fabrication of forming self-aligned gate electrode. Thereby enhancing manufacturability.

Allowable Subject Matter
Claims 8, 11, 13-15, 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a dielectric layer over the surface of the substrate, the channel pillar is in the dielectric layer; and a first conductive plug, a second conductive plug and a third conductive plug, in the dielectric layer, the first conductive plug is electrically connected to the gate electrode layer on the surface of 

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching the work function material layer using the mask structure as an etching mask until the surface of the substrate is exposed to form the work function layer”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “etching the work function material layer using the patterned mask layer as an etching mask until the surface of the substrate is exposed to form the work function layer on the top and sidewall surfaces of the channel pillar”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a dielectric layer over the substrate, the channel pillar is in the dielectric layer; and forming a first conductive plug, a second conductive plug and a third conductive plug in the dielectric layer, the first conductive plug is electrically connected to the gate electrode layer on the surface of the first isolation layer, the second conductive plug is electrically connected to a top of the channel pillar, and the third conductive plug is electrically connected to the doped source/drain layer”.

a top surface of the first isolation layer, and a portion of a sidewall surface of the first isolation layer”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Cai et al. (US 20170117274): paragraph [0031]